DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 thru 6, 9 and 11 thru 33 have been examined.  Claims 2, 7, 8, 10 and 34 thru 41 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in an interview with Francine Nesti, Reg# 53,376 on 3/3/2022, approval received on 3/8/2022.
The application has been amended as follows: 
In claim 18 line 23, after the word ‘amount’ add the phrase --for correcting the target braking force or the target driving force--.
In claim 26 line 22, after the word ‘amount’ add the phrase --for correcting the target braking force or the target driving force--.
In the substitute specification of 5/8/2018 page 4 P[0011], after the abbreviation ‘ITS’ add --(Intelligent Transport System)--.
In the substitute specification of 5/8/2018 page 20 P[0108], at the end of the paragraph, add the sentence, --Hereafter, “Dr” is to reference the vehicle driver.--.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 23, there are three boxes labelled ASSIST GAIN MAP-1.  The first box is correct.  The second box should be labelled “ASSIST GAIN MAP-2”.  The third box should be labelled “ASSIST GAIN MAP-3”.  The support for this change is in reference to spec P[0423] thru P[0430].  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1, 3 thru 6, 9 and 11 thru 33 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the above examiner's amendments, and is the same as the reason for indicating allowable subject matter in the office action of 2/5/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662